        Case 3:20-cv-02892-VC Document 71 Filed 01/15/21 Page 1 of 3




 1 Janice P. Brown (SBN: 114433)
   jbrown@meyersnave.com
 2 Arlene R. Yang (SBN: 297450)
   ayang@meyersnave.com
 3 Matthew B. Nazareth (SBN: 278405)
   mnazareth@meyersnave.com
 4 MEYERS, NAVE, RIBACK, SILVER & WILSON
   600 B Street, Suite 1650
 5 San Diego, California 92101
   Telephone: (619) 330-1700
 6 Facsimile: (619) 330-1701

 7 Attorneys for Defendants
   Bank of America Corporation and
 8 Bank of America, N.A.

 9 (additional counsel on signature page)

10

11                               UNITED STATES DISTRICT COURT
12                              NORTHERN DISTRICT OF CALIFORNIA
13

14 INFORMATECH CONSULTING, INC., and            Case No. 3:20-cv-02892-VC
   STUDIO 1220, INC., Individually and on             CONSOLIDATED
15 behalf of All Others Similarly Situated,
                                                [Assigned for all purposes to
16                Plaintiffs,                   Judge Vince Chhabria]

17         v.
                                                DEFENDANTS BANK OF AMERICA
18 BANK OF AMERICA CORPORATION;                 CORPORATION AND BANK OF
   BANK OF AMERICA, N.A.; and                   AMERICA, N.A.’S NOTICE OF
19 INTRALINKS, INC.,                            SUBMISSION PURSUANT TO COURT
                                                ORDER TO REFILE EXHIBITS
20                Defendants.

21                                              Consolidated FAC Filed: September 25, 2020

22

23

24

25

26

27

28
                                                                 Case No. 3:20-cv-02892-VC
             DEFENDANTS BANK OF AMERICA CORPORATION AND BANK OF AMERICA, N.A.’S
                                   NOTICE OF SUBMISSION
        Case 3:20-cv-02892-VC Document 71 Filed 01/15/21 Page 2 of 3




 1         TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 2         PLEASE TAKE NOTICE THAT pursuant to this Court’s January 15, 2021 Order to
 3 Refile Missing Exhibits (Dkt. No. 70), Defendants Bank of America Corporation and Bank of

 4 America, N.A. hereby submit the following Exhibits 10 and 11 to the Declaration of Chris Yuasa

 5 in Support of Motion to Compel Arbitration and Stay the Proceedings (Dkt. No. 54-1). These

 6 Exhibits were inadvertently omitted when Defendants filed the Declaration, and the undersigned

 7 counsel apologizes to the Court for the oversight.

 8

 9                                             Respectfully submitted,

10

11 Dated: January 15, 2021                      MEYERS, NAVE, RIBACK, SILVER &
                                                WILSON
12
                                        By:     /s/ Matthew B. Nazareth
13
                                                Janice P. Brown (SBN: 114433)
14                                              Arlene R. Yang (SBN: 297450)
                                                Matthew B. Nazareth (SBN: 278405)
15                                              600 B Street, Suite 1650
                                                San Diego, CA 92101
16                                              Tel. 619-330-1700
                                                Fax 619-330-1701
17                                              jbrown@meyersnave.com
                                                ayang@meyersnave.com
18                                              mnazareth@meyersnave.com

19                                              WILLIAMS & CONNOLLY LLP
                                                Enu A. Mainigi (pro hac vice)
20                                              Kenneth C. Smurzynski (pro hac vice)
                                                Craig D. Singer (pro hac vice)
21                                              Jesse T. Smallwood (pro hac vice)
                                                725 12th Street, N.W.
22                                              Washington, D.C. 20005
                                                Tel. 202-434-5000
23                                              Fax 202-434-5029
                                                emainigi@wc.com
24                                              ksmurzynski@wc.com
                                                csinger@wc.com
25                                              jsmallwood@wc.com
26                                              Attorneys for Defendants
                                                Bank of America Corporation and
27                                              Bank of America, N.A.
28
                                             1                   Case No. 3:20-cv-02892-VC
             DEFENDANTS BANK OF AMERICA CORPORATION AND BANK OF AMERICA, N.A.’S
                                   NOTICE OF SUBMISSION
        Case 3:20-cv-02892-VC Document 71 Filed 01/15/21 Page 3 of 3




 1                                  CERTIFICATE OF SERVICE
 2         The undersigned hereby certifies that on this 15th day of January 2021, true and correct

 3 copies of BANK OF AMERICA CORPORATION AND BANK OF AMERICA, N.A.’S

 4 NOTICE OF SUBMISSION was filed with the Court and served on all parties to this action via

 5 the CM/ECF.

 6

 7                                              /s/ Matthew B. Nazareth
                                                Matthew B. Nazareth
 8 3668335.1

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                               2                   Case No. 3:20-cv-02892-VC
               DEFENDANTS BANK OF AMERICA CORPORATION AND BANK OF AMERICA, N.A.’S
                                     NOTICE OF SUBMISSION
